     Case 2:20-cv-02960-SVW-MAA Document 48 Filed 09/08/20 Page 1 of 10 Page ID #:614




 1     RACHEL E. KAUFMAN (Cal. Bar No. 259353)
       KAUFMAN P.A.
 2     400 NW 26th Street
 3     Miami, FL 33127
       Telephone: (305) 469-5881
 4
       rachel@kaufmanpa.com
 5
       Counsel for Plaintiff and the Putative Class
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11     TERRY FABRICANT, individually
       and on behalf of all others similarly          Case No. 2:20-cv-02960-SVW-MAA
12
       situated,
13                                                    FIRST AMENDED COMPLAINT
                          Plaintiff,                  FOR:
14
                                                         1. VIOLATIONS OF THE
15           v.
                                                            TELEPHONE CONSUMER
16                                                          PROTECTION ACT, 47 U.S.C.
       7231911 CANADA INC. D/B/A                            § 227(b)
17     DIGITECH PAYMENTS,
18                                                    Class Action
                          Defendant.
19
                                                      DEMAND FOR JURY TRIAL
20
21
22
23
24
25
26
27
28
                                          -1-
                       FIRST AMENDED CLASS ACTION COMPLAINT
                           Fabricant v. 7231911 Canada Inc.
     Case 2:20-cv-02960-SVW-MAA Document 48 Filed 09/08/20 Page 2 of 10 Page ID #:615




 1            Plaintiff TERRY FABRICANT (“Plaintiff”), by his undersigned counsel, for
 2     this class action complaint against Defendant 7231911 CANADA INC. D/B/A
 3     DIGITECH PAYMENTS and their present, former, or future direct and indirect
 4     parent companies, subsidiaries, affiliates, agents, and/or other related entities
 5     (“Defendant”), alleges as follows:
 6                                     I.         INTRODUCTION
 7            1.     Nature of Action. Plaintiff, individually and as class representative
 8     for all others similarly situated, brings this action against Defendant for violations
 9     of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), a federal
10     statute enacted in response to widespread public outrage about the proliferation of
11     intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,
12     132 S. Ct. 740, 745 (2012).
13                                          II.      PARTIES
14            2.     Plaintiff Terry Fabricant is an individual residing in California, in this
15     District.
16            3.     Defendant 7231911 Canada Inc. is an independent corporation
17     organized under the laws of Quebec province in Canada. Digitech Payments
18     regularly conducts business in this District, including through the making of
19     telemarketing calls, as it did with the Plaintiff.
20                        III.          JURISDICTION AND VENUE
21            4.     Jurisdiction. This Court has subject matter jurisdiction over Plaintiff’s
22     claims pursuant to 28 U.S.C. § 1331 because they arise under a law of the United
23     States: 47 U.S.C. § 227.
24            5.     Personal Jurisdiction. This Court has personal jurisdiction over
25     Defendant because the challenged calls at the heart of this case were directed into
26     California.
27
28
                                           -2-
                        FIRST AMENDED CLASS ACTION COMPLAINT
                            Fabricant v. 7231911 Canada Inc.
     Case 2:20-cv-02960-SVW-MAA Document 48 Filed 09/08/20 Page 3 of 10 Page ID #:616




 1            6.      Venue. Venue is proper in this District pursuant to 28 U.S.C. §
 2     1391(b)(1)-(2) because Plaintiff resides in this District and the challenged calls at
 3     the heart of this case were directed by Defendant into this District.
 4
 5     IV.            THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,
                                   47 U.S.C. § 227
 6
 7            7.      The TCPA was passed in 1991 to help prevent unwanted telephone
 8     calls and solicitations, provide power to consumers to prevent unwanted
 9     solicitations, and rein in unrestricted telemarketing. See 47 U.S.C. § 227, et seq.
10            8.      Relevantly, the TCPA provides private rights of action for two types
11
       of telemarketing-related conduct.
12
              9.      First, Section 227(b) of the TCPA prohibits initiating a telemarketing
13
       call using an automatic telephone dialing system or pre-recorded message without
14
       the prior express written consent of the called party.
15
              10.     “Prior express written consent” requires a signed writing that clearly
16
       authorizes the seller to deliver to the person called advertisements or telemarketing
17
       messages using an automatic telephone dialing system or an artificial or
18
       prerecorded voice. 47 C.F.R. § 64.1200(f)(8).
19
              11.     This written agreement must clearly and conspicuously disclose that
20
21     the calls would be made using an automatic telephone dialing system or an

22     artificial or prerecorded voice, and that the person is not required to sign the

23     agreement as a condition of purchasing any property, goods, or services. Id. at
24     (f)(i)(A-B).
25            12.     A violation of § 227(b) carries statutory damages of $500 to $1,500
26     per call.
27            13.     According to online robocall tracking service “YouMail,” 5.2 billion
28     robocalls were placed in March 2019 at a rate of 168.8 million per day.
                                            -3-
                         FIRST AMENDED CLASS ACTION COMPLAINT
                             Fabricant v. 7231911 Canada Inc.
     Case 2:20-cv-02960-SVW-MAA Document 48 Filed 09/08/20 Page 4 of 10 Page ID #:617




 1     www.robocallindex.com (Last Visited September 8, 2020). YouMail estimates that
 2     2019 robocall totals exceeded 60 billion. See id.
 3                           V.          FACTUAL ALLEGATIONS
 4             14.   Defendant’s strategy for generating new customers involves the use of
 5     an automatic telephone dialing system (“ATDS”) to solicit business.
 6             15.   Recipients of these calls, including Plaintiff, did not consent to receive
 7     them.
 8             16.   Plaintiff is, and at all times mentioned herein was, a “person” as
 9     defined by 47 U.S.C. § 153(39).
10     The Automated Telemarketing Call From Defendant
11             17.   Plaintiff’s telephone number, (818)-352-XXXX, is registered to a
12     cellular telephone service, which is the number he received the call on.
13             18.   The Plaintiff received an automated telemarketing call from Digitech
14     Payments on February 12, 2020.
15             19.   Unlike on a normal call, no one promptly announced herself to
16     Plaintiff. Instead, Plaintiff heard an unnatural click and pause.
17             20.   The pause signifies the algorithm of the predictive dialer operating.
18     The predictive dialer dials thousands of numbers at once, and only transfers the
19     call to a live agent once a human being is on the line.
20             21.   The dialing system used by Digitech Payments also has the capacity
21     to store telephone numbers in a database and dial them automatically with no
22     human intervention.
23             22.   Loading a list of telephone numbers into the dialing system and
24     pressing a single command does this.
25             23.   As a predictive dialer, the dialing system can also produce numbers
26     using a sequential number generator and dial them automatically.
27             24.   The dialing system can do this by inputting a straightforward
28     computer command.
                                           -4-
                        FIRST AMENDED CLASS ACTION COMPLAINT
                            Fabricant v. 7231911 Canada Inc.
     Case 2:20-cv-02960-SVW-MAA Document 48 Filed 09/08/20 Page 5 of 10 Page ID #:618




 1           25.    Following that command, the dialing system will sequentially dial
 2     numbers.
 3           26.    First, it would dial a number such as (555) 000-0001, then (555) 000-
 4     0002, and so on.
 5           27.    This would be done without any human intervention or further effort.
 6           28.    The caller ID showed the telephone call was from 778-819-0300.
 7           29.    Other individuals have complained about calls from 778-819-0300.
 8           30.    The application NomoRobo, winner of the FTC’s contest related to
 9     tracking and stopping unwanted calls, has reported calls from that number as
10     unwanted solicitations. See https://www.nomorobo.com/lookup/778-819-0300
11     (Last Visited September 8, 2020).
12           31.    Other individuals have explicitly asserted that calls from this number
13     are autodialed:
14
15           Another hangup immediately after picking up.
16           Likely an auto-dialer looking for live numbers.
17
             Caller: Hangup
18
19     See https://800notes.com/Phone.aspx/1-778-819-0300 (Last Visited September 8,
20     2020).
21           32.    As a result, the system that sent an automated call to Plaintiff qualifies
22     as an ATDS pursuant to 47 U.S.C. 227(a)(1)(A).
23           33.    Mr. Fabricant engaged the telemarketer during the telemarketing call
24     to identify them.
25           34.    The salesperson confirmed for the Plaintiff that they were calling from
26     Digitech to offer another company’s services.
27           35.    The call was not necessitated by an emergency.
28
                                             -5-
                          FIRST AMENDED CLASS ACTION COMPLAINT
                              Fabricant v. 7231911 Canada Inc.
     Case 2:20-cv-02960-SVW-MAA Document 48 Filed 09/08/20 Page 6 of 10 Page ID #:619




 1           36.    Plaintiff’s privacy has been violated by the above-described
 2     telemarketing robocall from Defendant. The calls was an annoying, harassing
 3     nuisance.
 4           37.    Plaintiff and all members of the Class, defined below, have been
 5     harmed by the acts of Defendant because their privacy has been violated, they were
 6     annoyed and harassed, and, in some instances, they were charged for incoming
 7     calls. The calls occupied their cellular telephone lines, rendering them unavailable
 8     for legitimate communication.
 9
10                      VI.          CLASS ACTION ALLEGATIONS
11           38.    Class Definition. Pursuant to Federal Rule of Civil Procedure
12     23(b)(2) and (b)(3), Plaintiff brings this case on behalf of the following class:
13
14           All persons to whom: (a) Defendant or a third party acting on their behalf
             made one or more non-emergency telephone calls; (b) promoting goods or
15           services; (c) to a cellular telephone number; (d) through the use of an
16           automatic telephone dialing system or an artificial or prerecorded voice; (e)
             at any time in the period that begins four years before the date of filing the
17           original complaint in this case and ends at the date of trial.
18
19           (“Dialer Class”)

20
             39.    Exclusions. Excluded from the Class are Defendant, any entity in
21
       which Defendant has a controlling interest or that has a controlling interest in
22
       Defendant, the judges to whom this case is assigned and the legal representatives,
23
       assignees, and successors and immediate family members of all of the foregoing.
24
             40.    Numerosity. The Class is so numerous that joinder of all its members
25
       is impracticable. On information and belief, the Class has more than 100
26
       members. Moreover, the disposition of the claims of the Class in a single action
27
       will provide substantial benefits to all parties and the Court.
28
                                           -6-
                        FIRST AMENDED CLASS ACTION COMPLAINT
                            Fabricant v. 7231911 Canada Inc.
     Case 2:20-cv-02960-SVW-MAA Document 48 Filed 09/08/20 Page 7 of 10 Page ID #:620




 1           41.    Commonality. The key questions driving the outcome of this dispute
 2     have the same answers for all Class members. Those questions include, but are not
 3     limited to, the following:
 4                  a.      Whether Defendant used an ATDS, as defined by Marks v.
 5     Crunch San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir. 2018);
 6                  b.      Whether Defendant purchased batches of leads of prospects
 7     who had not consented to be called by it;
 8                  c.      Whether Defendant’s violations of the TCPA were knowing
 9     and willful; and
10                  d.      Whether Defendant should be enjoined from engaging in
11     similar telemarketing in the future.
12           42.    Typicality. Plaintiff’s claims are typical of the claims of the Class.
13     Plaintiff’s claims and those of the Class arise out of the same course of conduct by
14     Defendant and are based on the same legal and remedial theories.
15           43.    Adequacy. Plaintiff will fairly and adequately protect the interests of
16     the Class. Plaintiff has retained competent and capable counsel with experience in
17     TCPA class litigation. Plaintiff and his counsel are committed to prosecuting this
18     action vigorously on behalf of the Class and have the financial resources to do so.
19     Neither Plaintiff nor his counsel has interests contrary to or conflicting with those
20     of the proposed Class.
21           44.    Predominance. Defendant has engaged in a common course of
22     conduct toward Plaintiff and members of the Class. The common issues arising
23     from this conduct that affect Plaintiff and members of the Class predominate over
24     any individual issues. For example, the TCPA’s statutory damages obviate the
25     need for mini-trials on actual damages. Adjudication of these common issues in a
26     single action has important advantages, including judicial economy.
27           45.    Superiority. A class action is the superior method for the fair and
28     efficient adjudication of this controversy. Classwide relief is essential to compel
                                             -7-
                          FIRST AMENDED CLASS ACTION COMPLAINT
                              Fabricant v. 7231911 Canada Inc.
     Case 2:20-cv-02960-SVW-MAA Document 48 Filed 09/08/20 Page 8 of 10 Page ID #:621




 1     Defendant to comply with the TCPA. The interest of individual members of the
 2     Class in individually controlling the prosecution of separate claims against
 3     Defendant is small because the damages in an individual action for violation of the
 4     TCPA are dwarfed by the cost of prosecution. Management of these claims is
 5     likely to present significantly fewer difficulties than are presented in many class
 6     actions because the calls at issue are automated and because the TCPA lays down
 7     bright-line standards for liability and damages. Class treatment is superior to
 8     thousands of individual suits because it conserves judicial resources, promotes
 9     consistency and efficiency of adjudication, provides a forum for small claimants
10     and deters illegal activities. There will be no significant difficulty in the
11     management of this case as a class action.
12           46.    Only 1 in 7 million robocalls results in the filing of a federal TCPA
13     suit. Compare Herb Weisbaum, It’s Not Just You—Americans Received 30 Billion
14     Robocalls Last Year, NBC News (Jan. 17, 2018),
15     https://www.nbcnews.com/business/consumer/it-s-not-just-you-americans-
16     received-30-billion-robocalls-n838406 (30.5 billion robocalls); with WebRecon,
17     WebRecon Stats for Dec 2017 & Year in Review (last visited Oct. 29, 2018),
18     https://webrecon.com/webrecon-stats-fordec-2017-year-in-review/ (4,392 TCPA
19     complaints). Except to the extent that they are remedied by class actions, the other
20     6,999,999 are made with impunity.
21           47.    Injunctive and Declaratory Relief is Appropriate. Defendant has acted
22     on grounds generally applicable to the Class, thereby making final injunctive relief
23     and corresponding declaratory relief with respect to the Class appropriate on a
24     classwide basis.
25           48.    Notice. Plaintiff anticipates that the mailing address and/or electronic
26     mailing address of Class members will be obtained during discovery from
27     Defendant’s calling records (potentially in conjunction with third-party databases
28
                                             -8-
                          FIRST AMENDED CLASS ACTION COMPLAINT
                              Fabricant v. 7231911 Canada Inc.
     Case 2:20-cv-02960-SVW-MAA Document 48 Filed 09/08/20 Page 9 of 10 Page ID #:622




 1     that map phone numbers to such addresses). Plaintiff anticipates that Class counsel
 2     will notify Class members in writing at such addresses.
 3                           VII. FIRST CLAIM FOR RELIEF
 4                          Violations of the TCPA, 47 U.S.C. § 227(b)
 5                         (On Behalf of Plaintiff and the Dialer Class)

 6            49.    Plaintiff and the proposed Dialer Class incorporate the foregoing
 7     allegations as if fully set forth herein.
 8            50.    Digitech Payments placed numerous calls for telemarketing purposes
 9     to Plaintiff’s and Dialer Class Members’ cellular telephone numbers.
10            51.    Digitech Payments did so using an automatic telephone dialing
11     system.
12            52.    Defendant did so without the prior express written consent of Plaintiff
13     and Dialer Class Members.
14            53.    Plaintiff and Dialer Class Members are entitled to an award of $500 in
15     statutory damages telephone call pursuant to 47 U.S.C. § 227(b)(3).
16            54.    Plaintiff and Dialer Class Members are entitled to an award of treble
17     damages in an amount up to $1,500 telephone call, because Defendant’s violations
18     were knowing and/or willful.
19                          VIII.            PRAYER FOR RELIEF
20            WHEREFORE, Plaintiff, on his own behalf and on behalf of all members of
21     the Class, prays for judgment against Defendant as follows:
22            A.     Certification of the proposed Class;
23            B.     Appointment of Plaintiff as representative of the Class;
24            C.     Appointment of the undersigned counsel as counsel for the Class;
25            D.     A declaration that actions complained of herein by Defendant and/or
26     its affiliates, agents, or related entities violate the TCPA;
27
28
                                            -9-
                         FIRST AMENDED CLASS ACTION COMPLAINT
                             Fabricant v. 7231911 Canada Inc.
     Case 2:20-cv-02960-SVW-MAA Document 48 Filed 09/08/20 Page 10 of 10 Page ID #:623




 1              E.      An order enjoining Defendant and its affiliates, agents and related
 2      entities from engaging in the unlawful conduct set forth herein;
 3              F.      An award to Plaintiff and the Class of damages, as allowed by law;
 4              G.      An award to Plaintiff and the Class of attorney’s fees and costs, as
 5      allowed by law and/or equity;
 6              H.      Leave to amend this Complaint to conform to the evidence presented
 7      at trial; and
 8              I.      Orders granting such other and further relief as the Court deems
 9      necessary, just and proper.
10                                IX.          DEMAND FOR JURY
11              Plaintiff demands a trial by jury for all issues so triable.
12
13
14              RESPECTFULLY SUBMITTED AND DATED this 8th day of September,
15      2020.
16
17                                            By: /s/ Rachel E. Kaufman
18                                               RACHEL E. KAUFMAN
                                                  Kaufman P.A.
19                                                400 NW 26th Street
20                                                Miami, FL 33127
                                                  Telephone: (305) 469-5881
21                                                rachel@kaufmanpa.com
22
                                              Attorney for Plaintiff Terry Fabricant and the
23
                                              Proposed Class
24
25
26
27
28
                                             - 10 -
                           FIRST AMENDED CLASS ACTION COMPLAINT
                               Fabricant v. 7231911 Canada Inc.
